The opinion Clark v. TAP Pharmaceutical Products, Inc., No. 5—02—0101, filed June 4, 2002, was vacated pursuant to a supervisory order of the Illinois Supreme Court entered October 2, 2002. The opinion Clark v. TAP Pharmaceutical Products, Inc., No. 5—02—0101, filed June 4, 2002, was vacated pursuant to a supervisory order of the Illinois Supreme Court entered October 2, 2002. The opinion Clark v. TAP Pharmaceutical Products, Inc., No. 5—02—0101, filed June 4, 2002, was vacated pursuant to a supervisory order of the Illinois Supreme Court entered October 2, 2002. The opinion Clark v. TAP Pharmaceutical Products, Inc., No. 5—02—0101, filed June 4, 2002, was vacated pursuant to a supervisory order of the Illinois Supreme Court entered October 2, 2002. The opinion Clark v. TAP Pharmaceutical Products, Inc., No. 5—02—0101, filed June 4, 2002, was vacated pursuant to a supervisory order of the Illinois Supreme Court entered October 2, 2002. The opinion Clark v. TAP Pharmaceutical Products, Inc., No. 5—02—0101, filed June 4, 2002, was vacated pursuant to a supervisory order of the Illinois Supreme Court entered October 2, 2002.